Citation Nr: 0918049	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.  

2.  Entitlement to an increased evaluation for residuals of a 
right hand injury, fifth metacarpal, to include scars, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from June 1991 to December 
1991, including service in the Southwest Theatre of 
Operations during the Gulf war.  He also served in the Army 
Reserve prior to and after this time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.  In May 2008, the Board 
remanded this matter for additional development.

The requested development has been accomplished and the 
matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Any current bunion deformity is not of service origin.   

2.  Bilateral foot pain and paresthesia, claimed as 
undiagnosed illnesses resulting from Gulf War service, are 
the result of fibromyalgia, for which service connection is 
already in effect.

3.  The Veteran's residuals of a right hand injury, fifth 
metacarpal, to include scars, are manifested by normal muscle 
strength, and with no more than slight loss of motion 
demonstrated on a few digits of the right hand, and no more 
than slight loss of grip strength.  There are small well-
healed scars on the right hand, with no loss of function 
resulting from the scars.  




CONCLUSIONS OF LAW

1.  Bilateral bunion deformities were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Bilateral foot pain and paresthesia are not the result of 
undiagnosed illness due to Gulf War service and are related 
to fibromyalgia, for which service connection is already in 
effect.  38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. §§ 3.303, 
3.317.

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a right hand injury, 
fifth metacarpal, to include scars, have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.71, 4.73, 4.118, Diagnostic 
Codes 5228, 5229, 5309, 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Feet

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

A review of the Veteran's service treatment records reveals 
no complaints or findings of foot problems during the 
Veteran's period of active service.  

At the time of an October 1993 examination, normal findings 
were reported for the lower extremities.  On his October 1993 
report of medical history form, the Veteran checked the 
"no" box when asked if he had or had ever had foot trouble.  
At the time of an October 1997 VA examination, no complaints 
or findings related to the feet were reported.  

Outpatient treatment records obtained in conjunction with the 
Veteran's claim reveal that a foot examination performed in 
April 2004 showed 5/5 strength, bilaterally.  There was no 
myoclonus, swelling, deformity, or tenderness over the MTP or 
IP joints.  The Veteran had no difficulty with dorsiflexion, 
plantar flexion, inversion, or eversion.  There was no point 
tenderness over the dorsum of the feet.  

At the time of a June 2005 VA outpatient visit, the Veteran 
was noted to be complaining of burning pain and a feeling of 
swelling in the plantar aspects of both feet from the heels 
forward.  This was noted to be about three years in duration.  

Physical examination revealed that the Veteran's feet were 
normal in size, color and temperature.  Hair growth was 
plentiful.  His skin was warm, dry, and intact.  Capillary 
refill was less than one second.  Range of notion was within 
normal limits for both feet.  There was slight hallux valgus 
deformity of the right foot.  It was the examiner's 
assessment that the Veteran had burning paresthesia of 
unknown etiology.  

At the time of a September 2005 VA podiatry visit, the 
Veteran's feet were noted to be normal in size.  The skin was 
warm, dry, and intact.  Hair growth was plentiful.  Capillary 
refill was less than one second.  Sensation was intact to 
monofilament, sharp/dull, proprioceptive, vibratory, and 
temperature sensation.  Muscle tone, power, and mass were 
within normal limits.  Motion was within normal limits.  
There was slight hallux valgus on the right.  

It was the examiner's assessment that the Veteran had burning 
paresthesia of both feet that was under best control with the 
use of McGregor running shoes, no orthotics, and Oxycodene.  

A December 2005 EMG of the right lower extremity revealed no 
evidence of neuropathy, plexopathy, or radiculopathy in the 
right lower extremity.  

At the time of a February 2006 VA examination, the Veteran 
reported having trigger points, paresthesia, depression, 
anxiety, and Raynaud-like symptoms.  These findings were 
noted in numerous areas of the body, including the feet.  The 
Veteran was reported to be self-employed and very active.  
Following examination, a diagnosis of myalgia and arthralgia 
was rendered as it related to the Veteran's foot pain.  

In May 2008, the Board remanded this matter for additional 
development, to include a VA examination, where the examiner 
was requested to clearly identify all disabilities of each 
foot.  With respect to each diagnosed disability, the 
physician was to offer an opinion, consistent with sound 
medical principles, as to whether it was at least as likely 
as not (i.e., there is a 50 percent or more probability) that 
any such diagnosed disability was the result of injury or 
disease incurred or aggravated in service.  To the extent 
that any symptomatology was due to an undiagnosed illness or 
a medically unexplained chronic multi-symptom illness such as 
fibromyalgia, the physician was to indicate such.

The Veteran was afforded the requested VA examination in 
November 2008.  The examiner indicated that the claims folder 
had been reviewed.  The examiner observed that the Veteran 
had reported having pain in his feet since 1993.  He noted 
that the feet would ache and burn if he stood for too long.  
He used orthotics and frequently changed shoes.  The 
condition had become progressively worse since onset.  There 
was no history of surgery or hospitalization for the feet and 
no trauma to the feet.  There was also no history of 
neoplasm.  The foot pain occurred when standing and walking.  
Redness and heat also occurred with standing and walking.  
There was no swelling.  Stiffness, fatigability, and weakness 
were not present.  Lack of endurance occurred with standing 
and walking.  The Veteran was only able to walk 1/4 mile.  He 
used an orthotic insert, with fair results.  For the left and 
right foot, the examiner noted that there was no objective 
evidence of painful motion, swelling, tenderness, 
instability, weakness, abnormal weight bearing, hammertoes, 
claw foot, or hallux valgus.  There was also no evidence of 
malunion or nonunion of the tarsal or metatarsal bones.  The 
Veteran also did not have flatfoot, muscle atrophy, or other 
deformity of either foot.  

The Veteran did have fungus nails and a callous on the medial 
side of each great toe.  The Veteran's feet were found to be 
hypersensitive to cool/touch.  His gait was antalgic with 
painful walking.  X-rays revealed no bone or joint 
abnormality and no metallic foreign body.  The Veteran did 
have a bilateral bunion deformity.  

The examiner indicated that the Veteran's current bilateral 
foot pain was at least as likely as not caused by or as a 
result of his service-connected fibromyalgia.  He stated 
there were no X-ray abnormalities consistent with any other 
pathology to explain the bilateral foot pain.  The Veteran's 
constellation of symptoms was most consistent with his 
previously diagnosed fibromyalgia, which now involved his 
feet, bilaterally.  

In a March 2009 addendum, a VA examiner indicated that he had 
been asked to provide an opinion as to whether the Veteran's 
bilateral foot condition was separate and distinct from his 
fibromyalgia or if it was part of the Veteran's already 
service-connected fibromyalgia.  He noted that the claims 
folder, including the November 2008 VA examination results, 
had been reviewed.  

According to the examination, the Veteran noted that he had 
had foot pain since 1993.  The report described pain in his 
foot with aching and burning with prolonged standing.  X-rays 
had revealed no abnormalities.  There was no evidence of any 
significant right foot or left foot malformation or 
deformity.  

The examiner indicated that it was at least as likely as not 
that the Veteran's bilateral foot disability was a part of 
his already service-connected fibromyalgia.  He observed that 
this was the same opinion that had been arrived at on the 
previous examination.  

The veteran's foot problems have been diagnosed as 
fibromyalgia and bunion deformities.  Bunion deformities are 
not listed among the medically unexplained chronic multi-
system illnesses recognized by VA, nor has VA determined by 
regulation bunion disorders warrant a presumption of service 
connection in Gulf veterans.  38 C.F.R. § 3.317(a)(2).  Thus, 
the claimed disability is not a "qualifying chronic 
disability" and presumptive service connection under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  As 
noted above, service connection is already in effect for 
fibromyalgia.  

As to the issue of service connection for bunion deformities, 
the Board notes that the Veteran's service treatment records 
are devoid of any complaints or findings of a foot deformity.  
Normal findings for the lower extremities were reported at 
the time of the October 1993 examination and the Veteran 
checked the "no" box when asked if he had or had ever had 
foot trouble on his October 1993 report of medical history.  
Furthermore, the Veteran has consistently reported that his 
foot pain started no earlier than 1993, over one year 
following his release from active service.  In addition, 
there has been no competent medical evidence received 
relating any current bunion deformity to the Veteran's period 
of service.  

Based on this evidence, the Board finds the preponderance of 
the evidence is against the claim of service connection for 
bunion deformities of the feet.  

As it relates to any other foot problems, the Board notes 
that service connection is currently in effect for 
fibromyalgia.  The Board observes that the November 2008 VA 
examiner, following a comprehensive examination of the 
Veteran and a thorough review for the claims folder, related 
the Veteran's current foot problems to his fibromyalgia.  The 
March 2009 VA examiner, following a comprehensive review of 
the claims folder, also attributed the Veteran's current foot 
problems to his service-connected  fibromyalgia.  The Board 
notes that under DC 5025, fibromyalgia takes into account 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  The symptoms reported 
by the Veteran as they relate to his feet are encompassed in 
the rating criteria.  As such, the veteran has already been 
granted service connection for his disabilities and is 
currently receiving compensation for these claimed 
disabilities.  There is no additional disability for which 
service connection could be granted.

Based upon the above, the preponderance of the evidence is 
against the claim of service connection for a foot disorder, 
other than that which is contemplated as part of the 
Veteran's service-connected fibromyalgia.  

Right Hand

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2005).

The veteran has been assigned a 10 percent disability rating 
for his right hand disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (Muscle Group IX).  Muscle Group IX 
includes those muscles responsible for strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Muscles listed as part of 
this group include the thenar eminence; the short flexor, the 
opponens and the abductor and adductor of the thumb; the 
short flexor, the opponens and the abductor of the little 
finger; the four lumbricales; and the four dorsal and three 
palmar interossei.  A note to this code indicates that since 
the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc., injuries to Muscle 
Group IX should be rated on limitation of motion, with a 
minimum 10 percent rating.  See 38 C.F.R. § 4.73, DC 5309.

The applicable rating criteria for digit limitation of motion 
provide for a 10 percent rating for limitation of thumb 
motion where there is a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.   A 20 percent rating is 
warranted for a gap more than two inches (5.1 cm).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5228.


Where there is limitation of motion of either index or long 
finger, if there is a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; and, 
extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  Where there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; and, extension limited by more than 30 
degrees, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  Any limitation of motion in 
the ring or little finger, in either the major or the minor 
hand, is entitled to a maximum rating of 0 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion with areas of or exceeding 144 square inches 
(929 sq. cm.), a 40 percent disability evaluation is 
warranted. An area or areas exceeding 72 square inches (465 
sq. cm.) warrants a 30 percent disability evaluation.  An 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrants a 20 percent disability evaluation. An area or areas 
exceeding 6 square inches (39 sq. cm.) warrants a 10 percent 
disability evaluation. Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion with an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
disability evaluation. Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, scars that are 
superficial or unstable, warrant a 10 percent disability 
evaluation. Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars, 
superficial, painful on examination, warrant a 10 percent 
disability evaluation. Note (1): A superficial scar is one 
not associated with underlying soft tissue damage. Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.).  Under Diagnostic 
Code 7805, scars, other; are rated on limitation of function 
of affected part.

In November 2004, the Veteran requested an increased 
evaluation for his right hand disorder.  

Treatment records obtained in conjunction with Veteran's 
claim reveal that at the time of an April 2004 outpatient 
visit, he was noted to have 5/5 strength in his hands/upper 
arms.  There was no clonus and no swelling, deformity, 
tenderness, or erythema in the PIP, DIP, or MCP joints.  The 
Veteran also had no difficulty with pronation/supination.  
There was also no pain with wrist rotation.   

At the time of a February 2006 VA examination, the Veteran 
reported that his finger had healed very nicely and was not 
giving him any problem at that time.  The Veteran was noted 
to have sustained a "boxer type" break of his finger.  He 
was right hand dominant.  There was no overall decreased 
strength or dexterity.  There was also no ankylosis or 
deformity.  There was no gap between the thumb pad and the 
tips of the fingers on attempted opposition of the thumb to 
the finger.  There was also no gap between the fingers and 
proximal tranverse crease of the hand on maximal flexion of 
the finger.  The Veteran had full strength and full range of 
motion for the right fifth digit.  The examiner stated that 
the Veteran had a status post fracture of the fifth 
metacarpal.  It had no effect on his occupation as a self-
employed carpenter.  There were no problems with any daily 
activities.  The veteran stated that the finger did not cause 
him any pain and did not bother him.  Neurological 
examination of the right upper extremity revealed normal 
findings for pain, light touch, and position sense.  


In conjunction with his request, the Veteran was afforded a 
VA examination in November 2004.  The examiner noted that in 
1991, the Veteran injured his hand while on active duty when 
he was holding a chain that was holding an engine.  The 
engine dropped and the Veteran continued to hold onto the 
chain and his hand and body were carried upward.  He was 
given a splint for 10 days and placed on light duty.  The 
Veteran was noted to be right-handed.  He reported that he 
had pain every day which varied with use.  The pain was about 
2/10; with moderate use it was 4-5/10; and with heavy use it 
was 7-8/10.  He had a lot of stiffness and occasional 
swelling, especially at the end of the day after using the 
hand.  The Veteran had been an auto mechanic but had given up 
that trade due to an inability to grip wrenches.  He noted 
that at his current job he also suffered from decreased grip 
strength.  He further stated that if he used a hammer it 
would sometimes fly out of his hands.  The Veteran was noted 
to have undergone carpal tunnel release surgery.  

Physical examination of the hand revealed no swelling, 
erythema, or deformity.  There were some superficial scars 
along the knuckles that could have been from the original 
injury or from cuts and scrapes over the years.  There was no 
pain on palpation of any of the MCP or interphalangeal 
joints.  His grip strength was slightly decreased and was 
slightly less than 5/5 on the right side.  It was also 
slightly less than 5/5 on the left side.  He was able to 
approximate the tip of his pinkie, ring finger, and middle 
finger to the midpalmar crease.  There was triggering of the 
middle finger.  The Veteran came within one centimeter of 
being able to touch the tip of his index finger to the 
midpalmar crease.  He also came about 1 cm. from being able 
to approximate the tip of his thumb to the midpalmar crease.  
He could approximate the tip of each finger to his thumb.  
The joint that seemed to be limiting the Veteran's ability to 
approximate the tip of his index finger to the midpalmar 
crease was the proximal interphalangeal joint.  He was only 
able to bend this joint roughly 75 degrees.  X-rays taken for 
the hand were unremarkable with the exception of an old 
healed 5th metacarpal fracture.  Diagnoses of status post 
fracture of the head of the 5th metacarpal  and status post 
hand injury with residual pain and stiffness and slightly 
decreased grip strength were rendered.  

With regard to DeLuca factors, on examination of the right 
hand, there was the presence of painful motion and weakness.  
There was the absence of fatigability, incoordination, and 
instability.  These findings were supported by objective 
evidence and were consistent with the Veteran's history.  
During periods of flare-up, the Veteran would not lose any 
range of motion of any of the joints of his hand but would be 
further limited by pain and decreased grip strength.  

At the time of a November 2008 VA examination, it was noted 
that the Veteran was service-connected for a right hand fifth 
metacarpal injury and that this was the only joint that was 
not affected by swelling and flare-ups.  

Physical examination revealed no ankylosis or deformity of 
any digits.  There was also no gap between the thumb pad and 
tips of fingers on attempted opposition of the thumb to the 
fingers.  There was also no gap between finger and proximal 
transverse crease of the hand on maximal flexion of finger.  

There was no decreased strength for pushing, pulling, or 
twisting and no decreased dexterity for twisting, probing, 
writing, touching, or expression.  Range of motion for the 
right little finger (metacarpal-phalangeal) was from 0 to 90 
degrees, both active and passive for flexion and extension, 
with no loss of motion on repetitive use.  The distal 
interphalangeal joint of the right little finger had flexion 
and extension from 0 to 100 degrees on active and passive 
motion with no pain after repetitive use and no additional 
loss of motion on repetitive use.  Range of motion for the 
proximal interphalangeal joint was from 0 to 80 degrees for 
both flexion and extension with no additional loss of motion 
on repetitive use. 

The examiner noted that the Veteran had clicking of the MCP 
joint of the fifth digit on the right hand.  The Veteran was 
noted to be unemployed due to his fibromyalgia.  His hand 
problems were not affecting his ability to perform activities 
of daily living.  

The findings on examination show that while the Veteran has 
functional loss due to pain and weakness, the current 
severity of his right (dominant) hand muscle group injury 
does not more nearly approximate a rating higher than 10 
percent, as there is no ankylosis involving the 
metacarpophalangeal or proximal interphalangeal joint, and 
extension of those joints is only slightly less than full.  
38 C.F.R. § 4.7.  No more than mildly diminished grip 
strength has been demonstrated with no additional loss of 
functionality being reported with repetitive motion.  

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain and weakness by medical 
professionals.  The Veteran is competent to report that he is 
worse or entitled to a higher evaluation.  However, the 
observation of a skilled professional is more probative of 
the degree of the Veteran's impairment.  Even when 
considering the additional limitation of motion caused by 
fatigue, weakness, and flare-ups, neither the actual range of 
motion nor the functional limitation warrants an evaluation 
in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21.

As to the scars, an increased evaluation is not warranted as 
the Veteran's small scars have not been shown to be deep, and 
do not exceed (or even approximate) 39 sq. centimeters.  DCs 
7801, 7802.  An increased evaluation is also not warranted 
under DC 7803, as the Veteran's scars have not been shown to 
be unstable.  As to DC 7804, the Board notes that while the 
Veteran has reported occasional pain, there were no findings 
of pain on repeated examinations.  As to DC 7805, the Veteran 
has not been shown to have limitation of motion based upon 
his right hand scars.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's right hand disability is manifested by 
limitation of motion, functional impairment, and pain.  These 
manifestations are contemplated by the rating schedule.  The 
most recent VA examiner did not indicate that the disability 
caused marked interference with employment.  The disability 
has also not required any recent periods of hospitalization. 
No other exceptional factors have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The Veteran's status has been substantiated.  In letters 
dated in November 2004, December 2004, and September 2008, 
the RO/Appeals Management Center (AMC) provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letters 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letters 
also told him to submit relevant evidence in his possession.

As it relates to the issue of service connection, December 
2004 and September 2008 letters told the Veteran that to 
substantiate the claim there must be evidence of a current 
disability and a link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in March 2006 
and September 2008 letters.

As the increased disability claim has already been recognized 
as service connected, the first three Dingess elements are 
substantiated.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board notes that the 
Veteran was notified of the Vazquez-Flores elements in the 
September 2008 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
an April 2009 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded 
several VA examinations throughout the course of the appeal.  


ORDER

Service connection for bilateral foot disability, to include 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness, is denied.  

An evaluation in excess of 10 percent for residuals of a 
right hand injury, fifth metacarpal, to include scars, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


